Case 1:20-cv-03411-NRN Document 1 Filed 11/17/20 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

JOHN LE

       Plaintiff,

v.

MC CARRIER, LLC

       Defendant.


                                 NOTICE OF REMOVAL


TO:    HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
       DISTRICT OF COLORADO

       Defendant, MC CARRIER, LLC, pursuant to 28 U.S.C. §§ 1441, et. seq., and

1446(a), files this Notice of Removal to remove this action from the District Court, Clear

Creek County, Colorado, to the United States District Court for the District of Colorado

and, as grounds, states as follows:

                                 I.     INTRODUCTION

       1.      Plaintiff filed his Complaint in Clear Creek County District Court on

September 30, 2020. (Exhibit A, Complaint). MC Carrier, LLC was served with a copy of

the Complaint on October 19, 2020 (Exhibit G, Return of Service).

       2.      A Notice of Removal shall be filed within thirty (30) days of service of the

Complaint. See 28 U.S.C. § 1446(b). This Notice of Removal, having been filed prior to

November 18, 2020, is timely.
Case 1:20-cv-03411-NRN Document 1 Filed 11/17/20 USDC Colorado Page 2 of 4




      3.     This Court has jurisdiction over this action under 28 U.S.C. § 1332, and this

action is removable under 28 U.S.C. § 1441(b), because this is a civil action between

citizens of different states and the amount in controversy allegedly exceeds the sum of

$75,000, exclusive of interest and costs.

      4.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders

and papers or exhibits filed in the Clear Creek County District Court, Colorado are

provided with this Notice of Removal. (See Exhibit A, Complaint; Exhibit B, Civil Case

Cover Sheet; Exhibit C, Summons; Exhibit D, Delay Reduction and E-Filing Order;

Exhibit E, Order for Discovery Protocol; Exhibit F, Order Regarding Duty to Confer;

Exhibit G, Return of Service).

      5.     Venue is proper in this district under 28 U.S.C. § 1446(a) because this

district embraces the place in which the removed action is pending.

      6.     Written notice of the filing of this Notice of Removal was promptly served on

Plaintiff’s counsel and a copy was filed promptly with the District Court Clerk for Clear

Creek County, Colorado pursuant to 28 U.S.C. § 1446(d). A copy of the Notice of Filing

of this Notice of Removal to Federal Court was filed with the clerk contemporaneously

with this Notice of Removal.

                     II.       DIVERSITY OF CITIZENSHIP EXISTS

      9.     A federal court has subject matter jurisdiction when there is diversity of

citizenship among the parties and the amount in controversy exceeds $75,000. See

McPhail v. Deere & Co., 529 F.3d 947, 952 (10th Cir. 2008); 28 U.S.C. § 1332(a).

      10.    Plaintiff John Le is a resident of the State of Colorado (Exhibit A at ¶ 1).


                                            2
Case 1:20-cv-03411-NRN Document 1 Filed 11/17/20 USDC Colorado Page 3 of 4




       11.    Defendant MC Carrier, LLC is a limited liability company. The company has

two members, both who are domiciled in Las Vegas, Nevada. (Affidavit of Angela

Lupusor, Exhibit H attached). Therefore, MC Carrier is a citizen of Nevada. See Siloam

Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015)

(“Supreme Court precedent makes clear that in determining the citizenship of an

unincorporated association for purposes of diversity, federal courts must include all the

entities’ members.”)

       12.    Accordingly, complete diversity of citizenship exists between the parties.

             III.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       13.    In his Civil Cover Sheet filed in the District Court, Clear Creek County,

Colorado, Plaintiff certified that he is seeking a monetary judgement “for more than

$100,000 . . . exclud[ing] interest, and costs. . .” (Exhibit B, Civil Cover Sheet). The Tenth

Circuit has held that a Colorado civil cover sheet is adequate notice of the amount in

controversy sought by plaintiff. See Paros Props. LLC v. Colo. Casualty Ins. Co., 835 F.3d

1264, 1272 (10th Cir. 2016).

       14.    Accordingly, MC Carrier has proved by a preponderance of the evidence

that removal is permissible under 28 U.S.C. § 1446 and that this Court has subject matter

jurisdiction over this matter.

       WHEREFORE, Defendant MC Carrier, LLC removes the State Court action

pending as case number 2020CV30023 in the District Court, Clear Creek County,

Colorado to the United States District Court for the District of Colorado.

       DATED this 17th day of November, 2020.


                                              3
Case 1:20-cv-03411-NRN Document 1 Filed 11/17/20 USDC Colorado Page 4 of 4




                                           Respectfully submitted,


                                            /s/ Billy-George Hertzke
                                           Billy-George Hertzke
                                           SGR, LLC
                                           3900 E. Mexico Avenue, Suite 700
                                           Denver, Colorado 80210
                                           Telephone: 303-320-0509
                                           Fax: 303-320-0210
                                           Email: bhertzke@sgrllc.com


                                            /s/ Jessica R. Schultz
                                           Jessica R. Schultz
                                           SGR, LLC
                                           3900 E. Mexico Avenue, Suite 700
                                           Denver, Colorado 80210
                                           Telephone: 303-320-0509
                                           Fax: 303-320-0210
                                           Email: jschultz@sgrllc.com
                                           Attorneys for Defendant




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 17th day of November, 2020, I electronically filed
a true and correct copy of the above and foregoing NOTICE OF REMOVAL with the Clerk
of Court using the CM/ECF system which will send notification of such filing to the
following email address:

Clayton Skeen
clayton.skeen@coloradolaw.net


                                            /s/ Barbara A. Ortell
                                           Barbara A. Ortell, Legal Secretary




 01827887.DOCX


                                          4
